UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7140


LAMARR BARTHELL DINGLE,

                    Petitioner - Appellant,

             v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:16-cv-00023-GBL-IDD)


Submitted: March 19, 2018                                         Decided: April 9, 2018


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lamarr Barthell Dingle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamarr Barthell Dingle seeks to appeal the district court’s interlocutory order

denying his motion to subpoena a witness in his 28 U.S.C. § 2254 (2012) proceeding.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Dingle seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we deny leave to proceed in forma pauperis, deny Dingle’s motion

to appoint counsel, and dismiss the appeal for lack of jurisdiction. * We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
         Dingle’s appeal of the district court’s judgment dismissing his § 2254 petition,
No. 17-7107, was remanded to the district court for the limited purpose of determining
whether the notice of appeal should be deemed timely. If the appeal is found to be
timely, Dingle may challenge the discovery ruling at issue in this case, as well as the final
judgment on his § 2254 petition, when the appeal is returned to this court.


                                             2